DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



                                                  Allowable Subject Matter
2.	Claims 2-8 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 2: Receives a monitoring result of the total voltage obtained by the total voltage monitoring device, wherein the control device calculates, when any of the plurality of monitoring modules is failed, the voltage of a battery block corresponding to the failed monitoring module, based on the voltage monitoring result obtained by each of remaining monitoring modules and the monitoring result of the total voltage including remaining claim limitations. 
As per independent claim 7: Wherein the control device calculates, when any of the plurality of monitoring modules is failed, the voltage of a battery block corresponding to the failed monitoring module, based on the voltage monitoring result obtained by each of remaining monitoring modules and the monitoring result of the voltage of the assembled battery including remaining claim limitations. 




                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,480,003 to Ugaji discloses a battery charging/discharging control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/            Primary Examiner, Art Unit 2846